


EXHIBIT 10.81
[wendyslogo.gif]


November 1, 2013




Hand Delivered
Mr. Robert Wright


Dear Bob:


The Wendy’s Company (the “Company” or “Wendy’s”) is pleased to confirm the offer
of employment for the position of Chief Operations Officer (“COO”) on the terms
stated herein. Your start date will be either December 2, 2013 or December 9,
2013.


1.     Compensation and Benefits. The following is a summary of your
compensation and benefits, but it does not contain all the details. The complete
understanding between the Company and you regarding your benefits is governed by
legal plan documents.


a.     Base Salary. Your starting base annualized salary will be $375,000, paid
on a bi-weekly basis. Your base salary is subject to annual review by the
Compensation Committee of the Company’s Board of Directors.


b.     One-Time Sign-On Bonus. The Company will pay you a one-time sign-on bonus
in the lump sum amount of $200,000. This payment will be made in the next
regular pay cycle after you have completed 30 days of continued, active
employment. Should your employment with the Company be terminated voluntarily or
for cause, within one year of your hire date, you will be required to repay 100%
of the after-tax portion of the sign-on bonus.


c.     Annual Incentive. You will be eligible to receive a bonus under the terms
and conditions of the bonus plan provided to similarly situated senior officers
of the Company, which currently provides for a target bonus of 75% of your
annual base salary, provided targets and performance measures set by the Company
are achieved. For 2013, any bonus to which you are entitled will be prorated
based on the number of full fiscal periods you are employed from your start
date.


d.     Benefits. You shall be entitled to participate in any retirement,
deferred compensation, fringe benefit, or welfare benefit plan of the Company on
the same terms as provided to similarly situated senior officers of the Company,
including any plan providing prescription,



--------------------------------------------------------------------------------




dental, disability, employee life, group life, accidental death, travel accident
insurance benefits and car allowance program that the Company may adopt for the
benefit of similarly situated officers, in accordance with the terms of such
plan.


e.     2014 Equity Award. You will be eligible for an equity award with an award
value equal to $400,000 on the date the Subcommittee grants awards to other
similarly situated senior executives of the Company. The Subcommittee will
determine how the award will be allocated between stock options and other forms
of equity as the Subcommittee in its discretion determines.


f.     Subsequent Equity Awards. Commencing in 2015, you will be eligible to
receive awards under the terms and conditions of the Company’s annual long-term
incentive award program in effect for other similarly situated senior executives
of the Company, subject to Subcommittee approval.


g.     Vacation. You will be eligible for 4 weeks of vacation per year in
accordance with the terms of Wendy’s Vacation Policy.


h. Deductions and withholding. All forms of compensation referenced in this
letter are subject to all applicable deductions and withholdings.


2. Duties and Responsibilities. While employed by the Company, you will devote
your full business time, interests and effort to performance of your duties as
COO. Your services will be based from the Company’s Dublin, Ohio location. You
will also be expected to undertake a reasonable amount of travel in the
performance of your duties.


3. Noncompete/Nonsolicitation/Employee No-Hire.


a.     You acknowledge that as COO you will be involved, at the highest level,
in the development, implementation, and management of Wendy’s business
strategies and plans, including those which involve Wendy’s finances, marketing
and other operations, and acquisitions and, as a result, you will have access to
Wendy’s most valuable trade secrets and proprietary information. By virtue of
your unique and sensitive position, your employment by a competitor of Wendy’s
represents a material unfair competitive danger to Wendy’s and the use of your
knowledge and information about Wendy’s business, strategies and plans can and
would constitute a competitive advantage over Wendy’s. You further acknowledge
that the provisions of this Section 3 are reasonable and necessary to protect
Wendy’s legitimate business interests.


b.     In view of clause (a) above, you hereby covenant and agree that during
your employment with Wendy’s and either (x) in the event your employment with
Wendy’s is terminated “without cause”, for a period of twenty-four (24) months
following such termination, or (y) in the event your employment with Wendy’s is
terminated for Cause, for a period of twelve (12) months following such
termination:


(i)     in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s maintains restaurants, you will not
engage or be engaged in any




--------------------------------------------------------------------------------




capacity, “directly or indirectly” (as defined below), except as a passive
investor owning less than a two percent (2%) interest in a publicly held
company, in any business or entity that is competitive with the business of
Wendy’s or its affiliates. This restriction includes any business engaged in
drive through or food service restaurant business where hamburgers, chicken
sandwiches or entree salads are predominant products (15% or more, individually
or in the aggregate, of food products not including beverages). Notwithstanding
anything to the contrary herein, this restriction shall not prohibit you from
accepting employment, operating or otherwise becoming associated with a
franchisee of Wendy’s, any of its affiliates or any subsidiary of the foregoing,
but only in connection with activities associated with the operation of such a
franchise or activities that otherwise are not encompassed by the restrictions
of this paragraph, subject to any confidentiality obligations contained herein;


(ii)     you will not, directly or indirectly, without Wendy’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s or any of its subsidiaries or affiliates, any person who is at the time
of such activity, or who was within the six (6) month period preceding such
activity, an employee of Wendy’s or any of its subsidiaries or affiliates at the
level of director or any more senior level or a consultant under contract with
Wendy’s or any of its subsidiaries or affiliates and whose primary client is
such entity or entities; and


(iii)     you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s or any of its subsidiaries or affiliates to
cease doing business with Wendy’s or subsidiary or affiliate, or to reduce the
amount of business such franchisee or supplier does with Wendy’s or such
subsidiary or affiliate.


c.     For purposes of this Section 3, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Wendy’s and may operate, directly or indirectly, Wendy’s
restaurants as a franchisee without violating Sections 3(b)(i) or 3(b)(iii).


d.     If any competent authority having jurisdiction over this Section 3
determines that any of the provisions of this Section 3 is unenforceable because
of the duration or geographical scope of such provision, such competent
authority shall have the power to reduce the duration or scope, as the case may
be, of such provision and, in its reduced form, such provision shall then be
enforceable. In the event of your breach of your obligations under the post
employment restrictive covenants, then the post employment restricted period
shall be tolled and extended during the length of such breach, to the extent
permitted by law.


4.     Confidential Information. You agree to treat as confidential and not to
disclose to anyone other than Wendy’s and its subsidiaries and affiliates, and
their respective officers, directors, employees and agents, and you agree that
you will not at any time during your employment and for a period of four years
thereafter, without the prior written consent of Wendy’s, divulge, furnish, or
make known or accessible to, or use for the benefit of anyone other than
Wendy’s, its subsidiaries,




--------------------------------------------------------------------------------




and affiliates, any information of a confidential nature relating in any way to
the business of Wendy’s or its subsidiaries or affiliates, or any of their
respective franchisees, suppliers or distributors, unless (i) you are required
to disclose such information by requirements of law, (ii) such information is in
the public domain through no fault of yours, or (iii) such information has been
lawfully acquired by you from other sources unless you know that such
information was obtained in violation of an agreement of confidentiality. You
further agree that during the period referred to in the immediately preceding
sentence you will refrain from engaging in any conduct or making any statement,
written or oral that is disparaging of Wendy’s, any of its subsidiaries or
affiliates or any of their respective directors or officers.


5.     Severance. In the event the Company terminates your employment without
Cause (with “Cause” being hereinafter defined), in exchange for your execution
of a general release of any and all claims concerning your employment and
termination thereof in favor of the Company (and its subsidiaries, agents,
employees, directors, etc.), you shall receive the following:


a.     One year of salary continuation (at your annual base rate of salary in
effect as of the termination) without offset for subsequent employment from date
of termination, paid on a biweekly basis. These biweekly payments would also
include installments of annual incentive paid for the year prior to the year of
termination;


b.     Second year of salary continuation (at your annual base rate of salary in
effect as of the termination), subject to offset for subsequent employment;


c.     Prorated annual incentive payment for year of termination, payable when
annual incentives are paid to other senior executives of the Company;


d.     Unvested equity would vest pro rata (on a monthly basis) to the date of
termination, unless terms of awards are more favorable. Any performance-based
equity would be determined based on plan and award terms. Vested stock options
would be exercisable for one year after the date of termination; and


e. Lump sum cash payment of $30,000.


You shall not be entitled to severance in the event the Company terminates your
employment for Cause or in the event you voluntarily resign or terminate your
employment with the Company. For the purposes of this agreement, "Cause" may
include (i) commission of any act of fraud or gross negligence by you in the
course of your employment hereunder that, in the case of gross negligence, has
an adverse effect on the business or financial condition of Wendy’s or any of
its affiliates; (ii) willful misrepresentation at any time by you to Wendy’s or
the Board; (iii) willful failure or refusal to comply with any of your
obligations hereunder or to comply with a reasonable and lawful instruction of
the President and/or Chief Executive Officer of Wendy’s or the Board;
(iv) engagement by you in any conduct or the commission by you of any act that
is, in the reasonable opinion of the Board, injurious or detrimental to the
substantial interest of Wendy’s or any of its affiliates; (v) your commission of
or indictment for any felony, whether of the United States or any state thereof
or




--------------------------------------------------------------------------------




any similar foreign law to which you may be subject; (vi) any failure
substantially to comply with any material written rules, regulations, policies
or procedures of Wendy’s furnished to you; (vii) any willful or negligent
failure to comply with Wendy’s policies regarding insider trading; (viii) your
death; or (ix) your inability to perform all or a substantial part of your
duties or responsibilities on account of your illness (either physical or
mental) for more than ninety (90) consecutive calendar days or for an aggregate
of one-hundred fifty (150) calendar days during any consecutive nine (9) month
period. A termination for Cause shall include a determination by the Company
within six (6) months following your termination without Cause that
circumstances existed during your employment that would have justified a
termination by the Company with Cause. In such event, the Company reserves the
right to discontinue any severance payments described above and to require you
to reimburse the Company any severance amounts already paid to you.


6. Miscellaneous. If there is a discrepancy between the information in this
letter and the legal plan documents, the legal plan documents will govern. The
Company reserves the right to amend, modify, suspend or terminate any of its
benefit plans at any time for any reason without prior notice. By accepting this
position of COO on the terms stated herein, you acknowledge that your employment
is “at-will.” This means that you may resign from the Company, or the Company
may end the employment relationship, at any time, with or without cause, and
with or without notice.


Please consider the information contained in this letter. Once you have had an
opportunity to consider this letter, and provided you wish to accept the
position of COO on the terms outlined herein, please return an executed copy of
this letter to the undersigned on or before the close of business on November 8,
2013.


Should you have any questions, please do not hesitate to contact me.






Yours truly,


/s/ Scott A. Weisberg


THE WENDY'S COMPANY
Scott A. Weisberg
Chief People Officer






ACCEPTED AND AGREED:                


/s/ Robert Wright______________        
Robert Wright    
November 5, 2013_____________
Date




--------------------------------------------------------------------------------




Robert Wright
Chief Operations Officer
 
 
 
PROVISION
TERM
      COMMENTS
Base Salary
$375,000/year
Reviewed annually.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between management and the Board’s compensation
committee. For 2013, any bonus to which you are entitled will be prorated based
on the number of full fiscal periods you are employed from your start date.
.
One-Time Signing Bonus
$200,000
Payable 30 days after employment has commenced and provided your employment
continues.
2014 Equity Award
Value of $400,000
Grant date to be the date on which the Performance Compensation Subcommittee
grants the award. The Performance Subcommittee will determine how the award
shall be split between stock options and such other forms of equity as they may
in their discretion determine.
Subsequent Equity Awards
 
Commencing in 2015, during your employment you are eligible to be granted awards
under the Wendy’s annual long-term award program in effect for other senior
executives of Wendy’s.
Benefits/Car Allowance
 
Benefits as are generally made available to other senior executives of Wendy’s,
including participation in Wendy’s health/medical and insurance programs and
$1,400 per month car allowance programs.
Vacation
Four weeks per year
 





--------------------------------------------------------------------------------




 
 
 
Severance
 
In the event you are terminated by Wendy’s, without cause,  you will be entitled
to the following benefits (details to be stated in the offer letter):
One year salary continuation without offset for subsequent employment from the
date of termination. These biweekly payments would also include installments of
annual incentive paid for the year prior to the year of termination.
Second year of salary continuation, subject to offset for subsequent employment.
Prorated annual incentive payment for the year of termination, payable when
annual incentives are paid to other executives.
Unvested equity will vest pro rata (on a monthly basis) to the date of
termination, unless terms of awards are more favorable. Any performance-based
equity would be determined based on plan terms. Vested stock options would be
exercisable for one year after the date of termination.
COBRA health and medical coverage can be continued for 18 months after date of
termination, at your cost.
Lump sum payment of $30,000.



